Citation Nr: 0606662	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for tinea manum, tinea pedis, and tinea unguium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty for approximately 20 years 
prior to his retirement in June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that granted the 
veteran's claim of entitlement to service connection for a 
skin disability manifested by tinea manum, tinea pedis, and 
tinea unguium.  

This issue was remanded in July 2003 for further development.  
That development having been completed, this claim now 
returns before the Board.


FINDINGS OF FACT

The veteran's skin disability is currently manifested by 
scaling and itching of the veteran's palm (an exposed area), 
involving 5 percent of the affected area.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for tinea manum, 
tinea pedis, and tinea unguium are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002);  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a January 2002 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in December 1997, as well as supplemental statements of 
the case (SSOCs) in August 1999, June 2002, June 2004, and 
March 2005, as well as a Board Remand dated July 2003, in 
which the appellant and his representative were advised of 
all the pertinent laws and regulations regarding his claims.  
The Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOCs and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the June 
2004 SOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the June 2004 
SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice prior to the August 1997 
rating decision on appeal.  However, complying notice was 
subsequently provided, and the case was readjudicated and the 
most recent SSOC was issued after complying notice was 
provided.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's reports of his VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's skin disability is not adequate, 
given the current symptomatology of this disorder.  In this 
regard, it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

During the course of this appeal, the criteria for rating 
skin disorders were revised effective August 30, 2002.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, August 30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

The Board notes that the veteran has been rated under 
Diagnostic Code 7806 for his skin disability, as analogous to 
eczema.  Under 38 C.F.R. §4.118, Diagnostic Code 7806 in 
effect prior to August 30, 2002, eczema warrants a zero 
percent rating for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The next higher rating, 30 percent, requires exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

Under the revised Diagnostic Code 7806 criteria, a zero 
percent rating requires dermatitis or eczema less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Code 7806 
(effective August 30, 2002).

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 10 percent 
disabled for his service connected skin disability.  In this 
regard, the Board notes the report of a February 1997 VA 
examination, which noted the veteran to have a scaly left 
palm with some vesicles, and scaly soles with early dystrophy 
with subungual hyperkeratosis on three toenails; the report 
of a September 1998 VA examination, which noted a scaly left 
palm and scaly soles, as well as dystrophic toenails with 
subungual hyperkeratotic toenails, and diagnosed the veteran 
with moderate tinea pedis, moderate tinea unguium, and severe 
tinea manum; the report of a January 2002 VA examination, 
which noted scaling soles, toes, and left hand, dystrophic 
yellowish discoloration on the right great toenail and early 
changes on several other toenails; the report of an April 
2004 VA examination, which noted skin erythema and scaling on 
the left palm and soles of feet, and subungual hyperkeratosis 
on several toenails, with less than 5 percent of exposed skin 
affected and about 1 percent of entire skin affected; and a 
January 2005 report of VA examination which noted erythema 
and scaling on the left palm, as well as scaling of both 
soles, and subungual hyperkeratosis on several toenails, with 
5 percent of exposed skin affected and 1 percent of the 
entire skin affected, with the examiner noting that the 
veteran's skin condition does not affect his ability to 
perform his normal daily activities or employability.  
Considering this evidence and all evidence of record, the 
Board finds this level of symptomatology consistent with a 
finding of exfoliation involving an exposed surface, 
specifically the veteran's left palm, such that a 10 percent 
rating would be warranted under the old Diagnostic Code, or a 
finding of at least 5 percent, but less than 20 percent, of 
exposed areas affected, as per measurements taken at the 
veteran's most recent VA examination, such that a 10 percent 
rating would also be warranted under the new Diagnostic Code.  
However, as to a rating in excess of 10 percent, no evidence 
has been presented to indicate that the veteran at any time 
has had exudation or constant itching, extensive lesions, or 
marked disfigurement, such that a higher rating would be 
warranted under the old diagnostic code, nor is there any 
evidence that the veteran's service connected skin disability 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, such that a higher rating would be warranted 
under the new codes.  Therefore, the Board finds that the 
veteran would be properly rated as 10 percent disabled for 
his service connected skin disability.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating is warranted for the entire appeal period, and 
at no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.

ORDER

Entitlement to an initial 10 percent disability evaluation 
for tinea manum, tinea pedis, and tinea unguium is allowed, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


